DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 depends on claim 11 which was canceled. For the purposes of examination, it will be assumed that claim 12 depends on claim 7.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-8, 10, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nemeth et al. (herein Nemeth) (US PG Pub 2017/0176575).Regarding Claim 1:In Figures 1-2 and 13, Nemeth discloses a controller apparatus (7) for a compressed air system (100), the controller apparatus (7) comprising: a control output (signal lines for transmitting control signals between the controller and the motor are discussed in paragraph [0064]) for transmitting a control signal to interrupt a charge cycle of an associated compressor (compressor 9 driven by motor 8) in a loading state (as stated in paragraph [0105] the compressor can be stopped during a loading state based on NOTE: The term “iteratively” is being interpreted broadly since there is not clear disclosure in the instant specification regarding how these iterations are triggered or generated. In other words, there is no discussion regarding how these iterations are set and how they are performed such that a simple start and stop command can be viewed as a single iteration and repetition of these commands can be viewed as multiple iterations. Regarding Claim 3:In Figures 1-2 and 13, Nemeth discloses a controller apparatus (7), wherein the control logic maintains an interrupted charge cycle of the compressor until an accumulated interruption time reaches a predetermined maximum interruption time limit (as stated in paragraph [0104] the controller is capable of maintain the compressor 9 in the offload state/off state for a specified set time period which could also easily apply to the mode in which the charge cycle is interrupted).Regarding Claim 6:In Figures 1-2 and 13, Nemeth discloses a controller apparatus (7), wherein the interrupted charge cycle further includes iteratively regenerating the air dryer (as stated in paragraph [0105] and shown in Figure 13, the interrupted charge cycle is referred to as “Intermediate Regeneration Mode” indicating that regeneration of the air dryer occurs during the iterative interruptions that are discussed above with respect to claim 1). 
Regarding Claim 7:In Figures 1-2 and 13, Nemeth discloses a compressed air apparatus (100) comprising: a service reservoir (11); an air dryer (10); a compressor (9) for delivering compressed air through the air dryer to the service reservoir during a charge cycle of the compressor in a loading state (see paragraphs [0084]-[0086]); and a controller (7) arranged to interrupt the charge cycle of the compressor in the loading state in response to a wetness accumulation value associated with the air dryer reaching a predetermined wetness threshold value (as stated in paragraph [0105] and shown in Figure 13, if the moisture/wetness level in the air dryer 10 exceeds a predefined wetness level, the compressor is stopped when in a loading mode) and to iteratively interrupt the charge NOTE: The term “iteratively” is being interpreted broadly since there is not clear disclosure in the instant specification regarding how these iterations are triggered or generated. In other words, there is no discussion regarding how these iterations are set and how they are performed such that a simple start and stop command can be viewed as a single iteration and repetition of these commands can be viewed as multiple iterations.Regarding Claim 8:In Figures 1-2 and 13, Nemeth discloses a compressed air apparatus (100), wherein the controller is arranged to interrupt the charge cycle of the compressor in the loading state in response to a pressure in the service reservoir being within a predetermined pressure range and the wetness accumulation value associated with the air dryer reaching the predetermined wetness threshold value (as stated in paragraphs [0084]-[0085] and shown in Figure 3, the compressor is conditioned to operate in the charging mode if the Regarding Claim 10:In Figures 1-2 and 13, Nemeth discloses a compressed air apparatus (100), wherein the charge cycle of the compressor in the loading state is interrupted until a predetermined maximum interruption time limit is reached (as stated in paragraph [0104] the controller is capable of maintain the compressor 9 in the offload state/off state for a specified set time period which could also easily apply to the mode in which the charge cycle is interrupted).Regarding Claim 13:In Figures 1-3 and 13, Nemeth discloses a compressed air apparatus (100) comprising: a service reservoir (11); an air dryer (10); a compressor (9) for delivering compressed air through the air dryer to the service reservoir when pressure in the service reservoir is between a cut in pressure and a cut out pressure (as stated in paragraphs [0084]-[0085], the cut in pressure is the set minimum pressure level in the air reservoir, such that the motor 8 driving the compressor 9 is operated if the sensed pressure is lower than said cut in pressure and operated till the pressure reaches a cut off pressure level as seen in Figure 3); and means for interrupting delivery of compressed air through the air dryer to the service reservoir when the pressure in the service reservoir is between Regarding Claim 16:In Figures 1-3 and 13 and the specification, Nemeth discloses a method for interrupting operation of a compressor charge cycle to remove excess moisture accumulated in an air dryer (10), which dries the compressed air during the compressor charge cycle, the method comprising: determining a moisture accumulation value indicative of the extent of moisture accumulated in the air dryer during a charge cycle of the compressor in a loading state (using a moisture sensor 27, the moisture/wetness in the air dryer is detected); and interrupting the charge cycle of the compressor when the moisture accumulation value reaches a predetermined moisture accumulation threshold value (as shown in Figure 13 and mentioned in paragraph [0105], if the detected wetness exceeds the wetness threshold, the compressor operation is stopped/interrupted by the controller 7 and a regeneration cycle is started during which accumulated moisture from the air dryer is removed), iteratively interrupting the charge cycle of the compressor until the moisture accumulation value drops below the predetermined moisture accumulation threshold value; and iteratively regenerating the air dryer (as stated in paragraph [0105] NOTE: The term “iteratively” is being interpreted broadly since there is not clear disclosure in the instant specification regarding how these iterations are triggered or generated. In other words, there is no discussion regarding how these iterations are set and how they are performed such that a simple start and stop command can be viewed as a single iteration and repetition of these commands can be viewed as multiple iterations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nemeth et al. (herein Nemeth) (US PG Pub 2017/0176575) as evidenced by Krieder et al. (herein Krieder) (US 5,592,754).Regarding Claims 12 and 15:As discussed above in the rejections of claims 11 and 14 respectively, Nemeth substantially discloses all the claimed limitations but is silent regarding any hysteresis values. However, in column 3, lines 20-21, Krieder discloses a compressor and air dryer system controlled by a controller (11) wherein parameters utilized by the controller may have an added programmable hysteresis value. It is further well known in the art that including a hysteresis value counteracts the lag between a controller signal and the concurrent performed physical function. Hence, based on common knowledge in the art and the evidenced provided by Krieder, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the claimed hysteresis values to the claimed parameters (per claims 12 and 15) in order to ensure smooth operation of the system and avoid any problems related to signal lag. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nemeth et al. (herein Nemeth) (US PG Pub 2017/0176575)Regarding Claim 18:Nemeth discloses a method wherein interrupting the charge cycle of the compressor when the moisture accumulation value reaches a predetermined moisture accumulation threshold value includes: iteratively interrupting the charge cycle of the compressor until an accumulated interruption time reaches a predetermined maximum interruption time limit. As stated in paragraph [0104] the controller is capable of maintain the compressor .
Claims 4, 5, 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nemeth et al. (herein Nemeth) (US PG Pub 2017/0176575) in view of Pfefferl et al. (herein Pfefferl) (US PG Pub 2015/0251645).Regarding Claims 4, 9 and parts of 21:Per claims 4, 9 and parts of 21: In Figures 1-3 and 13 and the specification, Nemeth discloses a method for interrupting operation of a compressor charge cycle to remove excess moisture accumulated in an air dryer (10) the method comprising: determining a moisture accumulation value indicative of the extent of moisture accumulated in the air dryer during a charge cycle of the compressor in a loading state (using a moisture sensor 27, the moisture/wetness in the air dryer is detected); and interrupting the charge cycle of the compressor when the moisture accumulation value reaches a predetermined moisture accumulation threshold value (as shown in Figure 13 and mentioned in paragraph [0105], if the detected wetness exceeds the wetness threshold, the compressor operation is stopped/interrupted by the controller 7 and a regeneration cycle is started during which accumulated moisture from the air dryer is removed).Nemeth fails to disclose that the air dryer allows compressed air from a purge reservoir flows to flow through it. Nemeth is silent regarding a purge reservoir associated with the air dryer (10). However, in Figure 1 and paragraph [0025] Pfefferl discloses a substantially similar Further regarding claim 4: The limitations regarding the predetermined maximum purge reservoir charge time limit would require the addition of a purge reservoir to Nemeth’s system which is discussed above in the rejection of claim 16. Regarding Claims 5 and 21:Nemeth as modified by Pfefferl discloses a method further comprising: after the moisture accumulation value is determined and before the charge cycle of the compressor is interrupted (as modified by Pfefferl, air from Nemeth’s air dryer would flow into the added purge reservoir via the check valve portion of added valve 44 to charge the purge reservoir prior to the regeneration cycle as per Pfefferl’s paragraph [0016]. This would necessarily have to occur before the interruption of the charge cycle after detection of the moisture accumulation value, since the charged purge reservoir air is used in the regeneration of the air dryer).While Nemeth as modified by Pfefferl does not explicitly disclose charging a purge . 
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nemeth et al. (herein Nemeth) (US PG Pub 2017/0176575) in view of Wright (US PG Pub 2017/0088110).Regarding Claim 19 and 20:Nemeth substantially discloses all the claimed limitations but fails to disclose that the moisture accumulation value in the air dryer is based upon an output parameter of the compressor (per claim 19), specifically the flow rate of the compressed air from the compressor through the air dryer (per claim 20). However, in Figure 1 and paragraph [0020], Wright discloses a similar air compressing system (1), wherein the flow rate from a compressor (12) to an air dryer (16) is used to establish if the air dryer is saturated with moisture, i.e., correlate it to a moisture saturation level (value). In other words, each flow rate can be correlated to a time period in which saturation of the air dryer occurs which can easily be attributed to a value of moisture accumulation within the air dryer. Hence, based on Wright’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated a flow meter (shown as 26 in Wright’s Figure 1 and mentioned in paragraph [0017]) in Nemeth’s system to measure the flow rate of compressed air through Nemeth’s air . 
Conclusion
Applicant's arguments filed 01/15/20201 have been fully considered but they are not persuasive. With respect to the rejection claim 6, which has been subsequently canceled and incorporated into claim 1 (similar limitations added to independent claims 7, 13 and 16), Applicant has argued that Nemeth fails to disclose that “the interrupted charge cycle includes iterative interruptions of the charge cycle of the compressor until the moisture accumulation value drops below a predetermined moisture accumulation threshold value.” Applicant has argue that since Nemeth only discloses stopping the compressor in response to the detected wetness level, Nemeth fails to disclose iterative interruptions of the charge cycle of the compressor until the moisture accumulation level  is below a predetermined moisture accumulation value. as stated in paragraph [0105] and shown in Figure 13, once the compressor is stopped in response to detected moisture accumulation exceeding a predetermined value, the regeneration of the air dryer starts. This is performed iteratively as seen in Figure 13 since the compressor is not restarted till the moisture level drops below a wetness limit level during regeneration, wherein each stopping and restarting event may be viewed as an iteration. In other words, in order for the compressor to restart the moisture accumulation must be below a certain threshold and when this threshold is exceeded, the compressor can be stopped again to trigger multiple iterations of this logic. It is also . 
Furthermore, the term “iteratively” is being interpreted broadly since there is not clear disclosure in the instant specification regarding how these iterations are triggered or generated. In other words, there is no discussion regarding how these iterations are set and how they are performed such that a simple start and stop command can be viewed as a single iteration and repetition of these commands can be viewed as multiple iterations.
The remaining arguments all stem from the aforementioned argument and so are also unpersuasive for the same reasons. 
The applicant is requested to more clearly claim how exactly the iterative interruptions are set and calculated (i.e., how the number of iterations are determined or if after a particular number of iterations, the interruptions are stopped etc.) by the controller. Doing so may overcome the cited art. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746